Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 30, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151053                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  CITY OF HOLLAND,                                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 151053
                                                                    COA: 315541
                                                                    Ottawa CC: 12-002758-CZ
  CONSUMERS ENERGY COMPANY,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 6, 2015
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties may file supplemental briefs within 42 days of the date of this order, but they
  should not submit mere restatements of their application papers. We further direct the
  Clerk to schedule the oral argument in this case for the same future session of the Court
  when it will hear oral argument in City of Coldwater v Consumers Energy Co (Docket
  No. 151051).

         Motions for permission to file briefs amicus curiae and briefs amicus curiae
  regarding these two cases should be filed in City of Coldwater v Consumers Energy Co
  (Docket No. 151051) only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 30, 2015
           t0930
                                                                               Clerk